DETAILED ACTION
Response to Amendment
The following is in reply to the applicant’s submission (e.g. amendment, remarks, etc.) filed on February 10, 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a Telephone Interview with THOMAS E. CIESCO, Attorney of Record, on March 22, 2022.
The application has been amended as follows: 
Claim 3 has been canceled.
In Claim 7, “claim 3” (line 1) has been changed to –claim 12--.
In Claim 11, --compression—has been inserted before “tool length” (line 3).
In Claim 13, --compression—has been inserted before “plunger is a” (line 15); --compression—has been inserted before “plunger is a” (line 16); and --compression—has been inserted before “plunger and the” (line 21).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Accordingly, Claims 1, 2, 7 through 9 and 11 through 13 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non-Patent Literature publication to Ruzlin et al, entitled "Study of cable crimping factors affecting contact resistance of medium voltage cable ferrule and lug", discloses fastening a cable to a connector (e.g. Diagram 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896